Citation Nr: 1133136	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  08-00 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected hypertension.

2.  Entitlement to an initial compensable evaluation for hypertension prior to May 27, 2009, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from July 1980 to March 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2007 and October 2010 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Central Office hearing in connection with his appeal.  The hearing was scheduled and subsequently held in June 2011.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The record was left open for a period of 60 days following the conclusion of the hearing to afford the Veteran the opportunity to submit additional evidence in support of his service connection claim for sleep apnea.  The Veteran submitted private treatment records and buddy statements with a waiver of RO jurisdiction.  

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On June 7, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested on the record at the June 7, 2011, Central Office hearing withdrawal of the appeal for entitlement to an initial compensable evaluation for hypertension prior to May 27, 2009, and in excess of 30 percent thereafter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran on the issue of entitlement to an initial compensable evaluation for hypertension prior to May 27, 2009, and in excess of 30 percent thereafter, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

On June 7, 2011, prior to the promulgation of a decision in the appeal, the Veteran requested on the record at the Central Office hearing withdrawal of the appeal for entitlement to an initial compensable evaluation for hypertension prior to May 27, 2009, and in excess of 30 percent thereafter.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this appeal as to this issue and it is dismissed.


ORDER

The issue of entitlement to an initial compensable evaluation for hypertension prior to May 27, 2009, and in excess of 30 percent thereafter, is dismissed.  






REMAND

The Veteran contends that his currently diagnosed sleep apnea is related to service.  He also alleges a continuity of symptoms since service.  Service treatment records (STRs) associated with the claims file revealed that the Veteran was diagnosed as having insomnia in November 1982 after being unable to sleep for the past three weeks.  Insomnia was again noted in January 1983, and in March 2003, the Veteran reported having frequent trouble sleeping at the time of his retirement examination.

The Veteran further testified in June 2011 that he was afforded a sleep study at Walter Reed Army Medical Center (WRAMC) in September 1997 and prescribed a CPAP machine.  The Veteran also stated that he underwent another sleep study in 2002.  According to the Veteran, efforts to obtain these records from WRAMC were unsuccessful in part because only records after 2005 were retained.  VA's efforts to obtain these records were likewise unsuccessful.  See May 2010 report of contact; VA memorandum of unavailability (noting that efforts to obtain sleep study results from 2002 were unsuccessful despite repeated requests to several entities).

VA treatment records associated with the claims file reflect diagnosis of and treatment for obstructive sleep apnea.  See VA records dated January, February, March, and August 2007.  Additionally, private treatment records from Mary Washington Hospital dated May 2011 confirmed the Veteran's diagnosis while a June 2011 sales invoice confirmed the Veteran's use of a CPAP machine.  Also associated with the claims file are three buddy statements.  The authors of these statements indicated that the Veteran used a CPAP machine and discussed his sleep apnea since at least 2000.  See June 2011 statements from J.J, K.M., and A.C.  The Veteran's physician also indicated that hypertension is a risk factor for sleep apnea.  As the Veteran is service connected for hypertension, this reasonably raises the issue of entitlement to service connection for sleep apnea on a secondary basis.  Accordingly, additional Veterans Claims Assistance should be provided to the Veteran.  

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of the currently diagnosed sleep apnea and its relationship to service or a service-connected disability, if any.  The Veteran should be afforded a VA examination on remand.
The Veteran receives medical care through VA and/or TRICARE.  VA is required to make reasonable efforts to help a Veteran obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The RO/AMC should attempt to obtain all VA and/or TRICARE medical records pertaining to the Veteran that are dated from July 29, 2009.  In addition, the Veteran should be contacted and asked to identify any and all non-VA sources of treatment for his sleep apnea since discharge from service that are not already of record.  The Veteran should also be notified pursuant to 38 C.F.R. § 3.159(e) that records from WRAMC could not be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be notified pursuant to the Veterans Claims Assistance Act of the information and evidence needed to substantiate a claim for secondary service connection under 38 C.F.R. § 3.310.  

Contact the Veteran and request that he identify any and all non-VA sources of treatment for his sleep apnea since discharge from service that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).

Advise the Veteran pursuant to 38 C.F.R. § 3.159(e) that records from Walter Reed Army Medical Center (WRAMC) pertaining to his claimed in-service treatment for sleep apnea, including the sleep studies performed in 1997 and 2002, could not be obtained.  Provide him with an explanation of the efforts VA made to obtain the records; a description of any further action that will be taken regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and notice that the Veteran is ultimately responsible for providing the evidence.

2.  Associate with the claims file relevant VA and/or TRICARE medical treatment records pertaining to the Veteran from July 29, 2009.  If there are no VA and/or TRICARE medical records dated after July 29, 2009, this finding should be documented in the claims folder.

3.  After all of the above development is completed, schedule the Veteran for a VA examination to assess the nature and etiology of his currently diagnosed sleep apnea and its relationship to service and a service-connected disorder, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is asked to express an opinion as to whether the Veteran's currently diagnosed sleep apnea at least as likely as not (i.e., 50 percent or greater possibility) began in or is related to the Veteran's period of active service, and in particular to his in-service treatment for insomnia and/or his subjective complaints related to frequent difficulty sleeping.  The examiner should consider the Veteran's report of continuity of symptoms in reaching this conclusion.  

The examiner should also opine as to whether it is at least as likely as not that the Veteran's sleep apnea is due to or caused by the service-connected hypertension.  If not, is it at least as likely as not that the sleep apnea is aggravated (i.e., permanently worsened) by the hypertension.  In that regard, the examiner's attention is directed to Dr. M. Alattar's May 2011 medical report, which indicates that hypertension is a risk factor for sleep apnea.  The examiner must provide a complete rationale for any stated opinion.

4.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


